t c memo united_states tax_court katucha j dorval and romane g dorval petitioners v commissioner of internal revenue respondent docket no filed date katucha j dorval and romane g dorval pro sese derek p richman for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined the following deficiencies and penalties unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue rule continued year deficiency dollar_figure big_number big_number penalty sec_6663 dollar_figure big_number big_number the issues for decision are whether petitioners had unreported taxable_income for the and tax years whether petitioners are entitled to deduct expenses reported on schedules c profit or loss from business for the and tax years whether petitioners are entitled to deduct expenses related to their rental_activity in whether petitioners are entitled to american opportunity credits for the and tax years whether petitioners are liable for self-employment taxes for the and tax years and whether petitioner romane dorval is liable for civil_fraud penalties under sec_6663 for the and tax years findings_of_fact petitioners resided in florida when they timely filed their petition on date respondent filed an answer alleging the facts on which he relied to support his determination of the deficiencies and penalties for the years at issue continued references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioners did not file a reply to respondent’s answer on date respondent filed a motion under rule c for an order that the undenied allegations in his answer be deemed admitted in their response to respondent’s motion petitioners failed to respond with specific admissions or denials to the allegations in respondent’s answer see rule b in a letter seeking additional time to respond mr dorval instead stated his general disagreement with respondent’s answer in its entirety claimed that he had filed his returns and broadly asserted that he did not earn the amount of income respondent determined the court ordered petitioners to file a proper reply in accordance with rule a and b but petitioners failed to comply with the order even after we granted additional time as petitioners failed to respond to the substance of the affirmative allegations the court granted respondent’s motion and deemed admitted the undenied allegations of fact in respondent’s answer see rule c 77_tc_334 in respondent’s pretrial memorandum and again at trial counsel for respondent stated that he intended to rely on those admissions at trial we asked mr dorval repeatedly why he did not respond to the court’s order he responded only that the internal_revenue_service irs already had the evidence he was offering in any event we find that petitioners did not offer any credible_evidence that would contradict the admissions or prompt us to vacate our prior order that deemed them admitted we therefore adopt those admissions as well as the facts that the parties have stipulated as our own findings and incorporate them herein by this reference see vogt v commissioner tcmemo_2007_209 wl aff’d 336_fedappx_758 9th cir i background on petitioners and tax_return preparation business petitioner romane dorval is a licensed realtor during the tax years at issue mr dorval worked as a tax_return_preparer having received federal_income_tax training from jackson hewitt tax service inc and mrs dorval worked as a nurse in mr dorval opened a tax_return preparation business with his brother dr michel dorval the business--dorval taxes llc later dorval taxes accounting llc--employed one tax_return_preparer david newberg mr dorval was issued a preparer_tax_identification_number to enable him to prepare income_tax returns for compensation mr dorval prepared some income_tax returns for clients of his return preparation business in but not in however mr newberg used mr dorval’s electronic_filing_identification_number to prepare returns in petitioners had several bank accounts during the taxable years at issue the record includes bank account records from five accounts with jpmorgan chase bank chase and three accounts with wells fargo previously wachovia mr dorval and dr dorval were signatories for the chase accounts ending in and and dorval taxes llc was the designated account title or depositor petitioners--but not dr dorval--were signatories for the chase accounts ending in and and dorval taxes accounting llc was the designated account title or depositor the business address was used for those four chase accounts a fifth chase account ending in was a personal account held in petitioners’ names and petitioners’ home address was used two wells fargo accounts also were held in petitioners’ names and one was held only in mrs dorval’s name petitioners’ home address was used for all three of those accounts the business bank statements show various charges at wal-mart at fast food restaurants and for gas and other items in mr dorval cashed checks drawn on dr dorval’s personal bank account made out to cash or to mr dorval and endorsed by mr dorval mr dorval asserted at trial that payments dr dorval made to him were reimbursements of expenses he did not call dr dorval to testify and we found his testimony to be unsupported by the record mrs dorval failed to appear at trial the morning before trial mr dorval provided respondent’s counsel with documents he intended to present the documents included carbon copies of checks check registers a handwritten list of expenses and copies of invoices that mr dorval claimed detailed his business_expenses ii petitioners’ joint income_tax returns petitioners filed joint form sec_1040 u s individual_income_tax_return for the and tax years petitioners attached schedules c to their and form sec_1040 petitioners attached two schedules c to their form 1040--one for mr dorval’s business activities listing realtor self employe d as his principal business or profession and the other for mrs dorval’s business activities listing lpn nurses as her principal business or profession the schedule c for mr as a result of mrs dorval’s failure to sign the stipulations of fact or appear we find that she is in default and hold that she is bound by the outcome of this case see rule a stating that any party failing to plead or otherwise proceed as provided by these rules or as required by the court may be held in default by the court rule a the unexcused absence of a party or a party’s counsel when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prosecute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties the form sec_1040 indicate and we find that mr dorval prepared petitioners’ income_tax returns for the tax years at issue dorval’s business activities reported dollar_figure of gross_receipts and claimed deductions for the following expenses dollar_figure for car and truck expenses dollar_figure for taxes and licenses and dollar_figure for other expenses consisting of dollar_figure for upkeep tools dollar_figure for suits clothes shoes and dollar_figure for dry cleaners the schedule c for mrs dorval’s business activities reported no income or gross_receipts but claimed deductions for the following expenses dollar_figure for car and truck expenses dollar_figure for taxes and licenses and dollar_figure for other expenses consisting of dollar_figure for upke e_p tools dollar_figure for clothes uniforms shoes and dollar_figure for dry cleaners no schedule c for the tax preparation business was attached to petitioners’ form_1040 petitioners reported dollar_figure of gross_receipts related to mr dorval’s business activities as realtor self employe d on their schedule c petitioners also claimed deductions for the following expenses related to mr dorval’s business activities on their schedule c dollar_figure for advertising dollar_figure for car and truck expenses dollar_figure for taxes and licenses dollar_figure for meals and entertainment and dollar_figure for other expenses consisting of dollar_figure for upkeep tools dollar_figure for suits clothes shoes and dollar_figure for dry cleaners no schedules c for mrs dorval’s business activities or mr dorval’s tax preparation business were attached to petitioners’ form_1040 only in did petitioners file a schedule c for dorval taxes accounting llc that schedule c reported dollar_figure of gross_receipts and claimed deductions for the following expenses dollar_figure for advertising dollar_figure for meals and entertainment and dollar_figure for other expenses consisting of dollar_figure for suits clothing shoes and dollar_figure for dry cleaners petitioners also attached schedule e supplemental income and loss to their form_1040 petitioners claimed deductions for the following expenses related to their rental_activity dollar_figure for cleaning and maintenance dollar_figure for mortgage interest and dollar_figure for supplies petitioners attached forms education credits american opportunity and lifetime learning credits to their and form sec_1040 on their forms petitioners claimed refundable american opportunity credits of dollar_figure dollar_figure and dollar_figure for tax_year sec_2010 sec_2011 and sec_2012 respectively petitioners claimed nonrefundable education credits of dollar_figure dollar_figure and dollar_figure for tax_year sec_2010 sec_2011 and sec_2012 respectively neither dorval taxes llc nor dorval taxes accounting llc has ever filed a federal_income_tax return although as we described above petitioners did attach a schedule c listing dorval taxes accounting llc to their form_1040 at trial mr dorval offered unsigned copies of forms u s corporation income_tax return for dorval taxes llc for the and tax years and carbon copies of checks made out to the irs in the amounts shown as owed on the forms dollar_figure for and dollar_figure for the record includes copies of bank statements showing that these checks were cashed and copies of two u s treasury checks made out to dorval taxes llc one for dollar_figure and the other for dollar_figure an irs computer printout shows that no form_1120 was filed for either or iii bank_deposits analysis respondent performed a bank_deposits analysis for and using bank account statements from petitioners’ accounts described above respondent determined that petitioners’ deposits totaled dollar_figure for the tax_year dollar_figure for the tax_year and dollar_figure for the tax_year respondent then excluded wages rental income and unemployment_compensation next respondent added amounts that petitioners withdrew from deposited checks and an amount petitioners received as compensation_for mr dorval’s tax preparation work but did not deposit into their bank accounts using this analysis respondent determined that petitioners had unreported gross_receipts of dollar_figure for the tax_year dollar_figure for the tax_year and dollar_figure for the tax_year related to mr dorval’s business activities iv penalty approval finally the record includes a completed civil penalty approval form for a sec_6663 fraud_penalty the form includes a signature on the line provided on the form for group manager approval to assess penalties identified above dated date i burden_of_proof opinion the taxpayer generally has the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect rule a 290_us_111 the burden_of_proof may shift from the taxpayer to the commissioner in certain circumstances under sec_7491 petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii unreported income sec_61 provides that gross_income includes all income from whatever source derived see commissioner v glenshaw glass co 348_us_5 as explained infra pp we are reopening the record to admit the civil penalty approval form and a declaration of irs revenue_agent luis ruiz insofar as it authenticates the civil penalty approval form for purposes of fed r evid taxpayers are responsible for maintaining adequate books_and_records sufficient to establish their income see sec_6001 96_tc_858 aff’d 959_f2d_16 2d cir while mr dorval asserted at trial that respondent’s determination of additional gross_receipts is incorrect he did not offer any credible_evidence to contradict petitioners’ deemed admissions we hold consistent with those admissions that petitioners underreported gross_receipts from his business activities in the amounts of dollar_figure dollar_figure and dollar_figure respectively iii deductions deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to deductions 503_us_79 292_us_435 taxpayers therefore are required to substantiate expenses underlying each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 we hold that petitioners overstated expenses on their and schedules c in the amounts of dollar_figure dollar_figure and dollar_figure respectively and overstated expenses on their schedule e by dollar_figure consistent with their deemed admissions mr dorval’s testimony was not credible and petitioners’ late-produced evidence generally was not reliable and did not undermine their deemed admissions iv american opportunity_credit tax_credits also are a matter of legislative grace and a taxpayer bears the burden of proving his or her entitlement to a claimed tax_credit see rule a new colonial ice co v helvering u s pincite the american opportunity credit--a modified version of the hope scholarship credit--provides for a credit against tax equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a we hold on the basis of their deemed admissions that petitioners are not entitled to the american opportunity_credit for any of the tax years at issue v self-employment_tax we next must determine whether petitioners’ income is subject_to self- employment_tax sec_1401 imposes a percentage tax on self-employment_income defined as the net_earnings_from_self-employment derived by an individual during any taxable_year in sec_1402 net_earnings from self-employment are defined as gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 see sec_1_1402_a_-1 income_tax regs respondent asserts that petitioners are liable for self-employment taxes of dollar_figure for the tax_year dollar_figure for the tax_year and dollar_figure for the tax_year petitioners have not shown that respondent’s determinations with respect to the self-employment taxes are incorrect indeed they filed schedules c for their trade_or_business activities not just for the tax preparation business we hold therefore that petitioners are liable for self-employment taxes for the taxable years at issue vi sec_6663 fraud_penalty finally as we determined that underpayments of tax exist for the taxable years at issue we must determine whether mr dorval is liable for sec_6663 fraud penalties a sec_6751 the commissioner first must show that he complied with the procedural requirements of sec_6751 graev v commissioner graev iii t c __ __ slip op pincite date supplementing and overruling in part graev v commissioner graev ii 147_tc_460 90_tc_1130 sec_6751 requires the commissioner to show that certain penalties were personally approved in writing by the immediate supervisor of the individual making such determination see graev iii t c at __ slip op pincite we initially must determine whether respondent has satisfied the sec_6751 procedural requirements for imposing the sec_6663 fraud penalties trial of this case was held and the record was closed before the issuance of our opinion in graev iii which overruled in part our decision in graev ii and held that the commissioner’s burden of production under sec_7491 includes showing supervisory approval as required by sec_6751 in light of the court’s decision in graev iii we ordered respondent to file a response addressing the effect of sec_6751 on this case and directing the court to any evidence of sec_6751 supervisory approval in the record and petitioners to respond respondent was unable to direct the court to any evidence in the record that satisfies his burden of production with respect to sec_6751 and filed a motion to reopen the record to include a completed civil penalty approval form dated before the issuance of the notice_of_deficiency along with a declaration by the revenue_agent who recommended the penalty respondent’s civil penalty approval form evinces approval for the sec_6663 fraud penalties imposed petitioners objected to the granting of respondent’s motion but did not respond to our order asking them to explain why rather in a letter to the court petitioners reiterated that they had cooperated with the irs and did not commit fraud or negligence the decision to reopen the record to admit additional evidence is within our broad discretion 401_us_321 see 503_f2d_359 9th cir holding that the tax court’s ruling denying a motion to reopen the record is not subject_to review except upon a demonstration of extraordinary circumstances which reveal a clear abuse_of_discretion aff’g tcmemo_1971_ 175_f2d_55 5th cir applying an abuse_of_discretion standard to review the tax court’s decision to deny the taxpayer’s motion to reopen the record we will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change the outcome of the case 114_tc_276 see also 790_f2d_1450 9th cir explaining that the trial_court should take into account in considering a motion to hold open the trial record the character of the additional evidence and the effect of granting the motion coleman v commissioner tcmemo_1989_248 aff’d sub nom meisel v commissioner 991_f2d_795 6th cir in reviewing motions to reopen the record courts have considered when the moving party knew that a fact was disputed whether the evidentiary issue was foreseeable and whether the moving party had a reason for the failure to produce the evidence earlier see 844_f2d_225 5th cir holding that refusal to reopen the record was not an abuse_of_discretion because the issue was foreseeable and the court could see no excuse for failure to produce evidence earlier aff’g frink v commissioner tcmemo_1984_669 240_f2d_185 5th cir holding that the tax_court did not abuse its discretion in denying the taxpayer’s motion for rehearing to in part introduce new evidence where there was not sufficient showing that the evidence could not have been made available by the exercise of due diligence aff’g tcmemo_1955_237 for example in 360_f2d_35 6th cir vacating and remanding tcmemo_1964_165 the court concluded that the record should be reopened to introduce evidence that was available at trial because the taxpayers were justified in concluding that introduction was not necessary in the absence of some factual challenge by the commissioner we also balance the moving party’s diligence against the possible prejudice to the nonmoving party in particular we consider whether reopening the record after trial would prevent the nonmoving party from examining and questioning the evidence as it would have during the proceeding estate of freedman v commissioner tcmemo_2007_61 wl at megibow v commissioner tcmemo_2004_41 wl at we agree with respondent that the evidence is not cumulative is material to the penalty issue in this case and probably would change the outcome see butler v commissioner t c pincite reopening the record here serves the interests of justice because the record was closed in this case before we issued graev iii and because petitioners never raised sec_6751 as an issue before the record closed we also agree with respondent that the civil penalty approval form is a record kept in the ordinary course of a business activity and is authenticated by the declaration see fed r evid it is the type of evidence we routinely admit at trial solely on the basis of such a declaration petitioners did not raise any questions about its authenticity or otherwise indicate how they might be prejudiced if we admitted the form now without giving them a chance to examine and question the evidence as they would have during trial for the reasons stated above we believe that justice favors our exercise of our discretion to reopen the record we therefore will admit the civil penalty approval form into evidence on the basis of that form we also hold that respondent has satisfied his burden of production pursuant to sec_6751 with respect to the sec_6663 fraud_penalty compare yaryan v commissioner tcmemo_2018_129 at holding that the commissioner satisfied his burden of production with respect to sec_6751 with azam v commissioner tcmemo_2018_72 at holding that the commissioner did not carry his sec_6751 burden b sec_6663 fraud_penalty fraud is an intentional wrongdoing on the part of a taxpayer with the specific purpose to evade a tax believed to be owed 113_tc_99 the fraud_penalty is a civil sanction provided primarily as a safeguard for protection of revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 sadler v commissioner t c pincite the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to do so the commissioner must prove that an underpayment exists and that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes known or believed to be owing see katz v commissioner t c pincite if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment shall be attributable to fraud and subject_to a penalty except with respect to any portion that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 and b the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud may be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent rarely is available 99_tc_202 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent dileo v commissioner t c pincite 56_tc_213 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud 796_f2d_303 9th cir aff’g tcmemo_1984_601 courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated payments see eg 317_us_492 91_tc_874 see also 384_f3d_965 8th cir citing spies u s pincite and bradford v commissioner f 2d pincite aff’g butler v commissioner tcmemo_2002_314 we have held that the commissioner may satisfy his burden of proving liability for the fraud_penalty with deemed admissions see 91_tc_1049 aff’d 926_f2d_1470 6th cir 85_tc_267 petitioners are deemed to have admitted the following facts relevant to our analysis petitioners underreported on their federal_income_tax returns for tax_year sec_2010 sec_2011 and sec_2012 gross_receipts from the business activities of petitioner romane g dorval in the amounts of dollar_figure dollar_figure and dollar_figure respectively they engaged in a pattern of underreporting the gross_receipts of the business activities of petitioner romane g dorval for at least three consecutive years they overstated expenses on schedules c to their and federal_income_tax returns in the amounts of dollar_figure dollar_figure and dollar_figure respectively and overstated expenses on schedule e to their federal_income_tax return in the amount of dollar_figure they also claimed education credits to which they were not entitled on their and federal_income_tax returns mr dorval filed the form sec_1040 at issue fraudulently and with the intent to evade taxes for the tax_year sec_2010 sec_2011 and sec_2012 he did not cooperate with respondent’s agent during the examination of petitioners’ joint form sec_1040 for the tax years at issue and failed to produce the documents respondent’s agent requested during the examination his failure to maintain complete and accurate records of his income producing activities his failure to produce complete and accurate records to respondent and his failure to cooperate were fraudulent with intent to evade tax and his explanations during the examination were implausible or inconsistent and his actions constitute d intentional wrongdoing motivated by a specific purpose to evade tax known or believed to be owing even were we to disregard the conclusory allegations of fraudulent intent to which petitioners admitted by failing to file a reply as ordered the undisputed facts would constitute clear_and_convincing evidence of fraud in this case we are unconvinced by mr dorval’s testimony and petitioners’ general denials we therefore hold that respondent has satisfied his burden_of_proof and that mr dorval is liable for the sec_6663 civil_fraud penalty for the tax years at issue we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
